Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 13 July 1811
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson July 13th. 1811

I hope my Dear Sister’s Fibres are not so relaxed by the late intense heat of the weather, as not to be able to hold a Pen, & by her communications inform, comfort, & eddify her anxious Sister, & Friends—I was agreeably supprized by receiving two very kind letters from our good Brother Cranch, since my return to Atkinson—They gave me a very gratifying account of our dear Sister’s gradual restoration to health—Even from the brink of the Grave—For it seemed to me for three Days, as if her Soul, stood quivering on the verge of Life—to it almost bound & not fly hence—No doubt, it has pleased heaven to preserve her life for the performance of many more important Duties—& will I hope strengthen her in the time of Trial—
It was doubly pleasing to me to receive information of the family by my Brother Cranch because, when I left him, I really feared he would never be able to write again, or his earthly Tabernacle long continue—
He mentioned your receeving Letters from your Son—Had he heard of his Judicial appointment?—Do you expect his return in the Fall?—Have you received any farther account, from your dear Daughter Smith?—
To these, & many more family Concerns, I think my good, kind Sister will answer soon, if she is able—
How did the ever worthy President, bear the uncommon warmth of the Season? Even the strong nerves of Mr Peabody was entirely relaxed—We could scarcely work, or eat last week—& few of us could sleep—& all Study at Our House was at a low Ebb—I could not reprove, for I had not strength—I thought of my feeble Sister, but hoped it did not oppress her as us—I felt anxious for my Son, I found the heat, almost killed Him—I did not leave the Town my Sister, till I myself, heard Mr & Mrs Salles say, they would receive him as a Boarder, as soon as they could get a proper House—
Cousin Abby seems very contented, & Mr Pose, says she does well, for a beginner—How does your Son Thomas, & his Wife, & Children? Mrs Adams, & all?—I left your Shade in Mrs. Fosters Bereau—I think, I hope you have got it safe—I wore it to meeting, & intended to have put it in a paper directed to you, but forgot to—
I hope you will excuse this bad hurried scrawl, & accept of my affectionate regards & of Mr Peabody, Abby’s, high Esteem, conveyed through the medium of your Sister
E P—